DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Aug 2021 has been entered.
Claim Objections
Claims 1 and 30 are objected to because of the following informalities:  Each of these claims recites “…section being intersecting each other at a point outsides the hollow section…”(underlines added for emphasis). This should read “…section intersecting each other at a point outside the hollow section…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 25, 27-28, and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 30, each claim recites “a hollow section” and an extension lines “intersecting each other at a point outsides the hollow section.” It is unclear if the “hollow section” in the claims corresponds to section 7 of applicant’s figures (referred to in the specification as a “curved section”) or the interior space defined therein. This makes it unclear where the location of the intersection must be. For example if the hollow section corresponds to the curved section 7, an intersection radially inward of the curved section could be considered outside the hollow section, as this intersection would not coincide with the curved section. If the hollow section corresponds to the interior space defined by the curved section, an intersection on the curved section would be outside that space. For the purposes of this examination, this limitation will in interpreted as best can be understood by examiner and is explained in the rejection below. 
Claims 2, 5-7, 25, 27-28 and 31-37 are rejected as indefinite due to their dependency upon rejected claims 1 and 30. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 25, 27-28, 30-32, and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen et al (US 3495485, previously cited).
Regarding claim 1, Knudsen discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (13); a plurality of engagement features; the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base of the torque-tool body (shown in fig 1); each of the plurality of engagement features comprising a first slanted section (18), a second slanted section (19), and a hollow section (17), an extension line of the first slanted section and an extension line of the second slanted section intersecting each other at a point outside the hollow section (while fig 3 shows intersection with hollow section, col 5, lines 28-37 recites that the outside angle may be as low as 140 degrees, which would result in an intersection outside the hollow section. Note also that as claimed, the intersection at gripping edge 16 also occurs outside the hollow section); the first slanted section of an arbitrary engagement feature among the plurality of engagement features and the second slanted section of an adjacent engagement feature among the plurality of engagement features being angularly offset from and intersecting each other to create a gripping edge (adjacent sections 18 and 19 meet at angle to form gripping edge 16); the first slanted section and the second slanted section being used to be not parallel with a lateral surface of a fastener (fig 3; see edge of fastener 22 angled with respect to slanted sections 18 and 19; see arguments below for further discussion); and the first slanted section and the second slanted section being used to be orientated offset from the lateral surface of the fastener such that the gripping edge is configured to engage with the lateral surface of the fastener and such that the gripping edge is able to cut into the lateral surface of the fastener (see each gripping edge 16 engaging fastener surface 22).
Regarding claims 2 and 5, Knudsen further discloses the torque-tool body being outwardly extended from a cross section of the plurality of engagement features (fig 2; body extends radially outwards from the internal engagement features); and the tool comprising an attachment body (11); an engagement bore (12); the attachment body being centrally positioned around and along the rotational axis (fig 1); the attachment body being adjacently connected to the base of the torque-tool body, opposite of the plurality of engagement features; and the engagement bore traversing through the attachment body along the rotational axis (shown in fig 1).
Regarding claims 25, 27 and 28, Knudsen further discloses a length of the first slanted section and a length of the second slanted section each being less than an arc length of the hollow section, and a sum of the length of the first slanted section and the length of the second slanted section being less than the arc length of the hollow section (see annotated fig 3 below, showing a line corresponding to the slanted section being less than half the arc length of the hollow section); the first slanted section being terminally connected to the hollow section at a first intersection point (intersection between 18 and 17), the second slanted section being terminally connected to the hollow section at a second intersection point (intersection between 19 and 17), a distance in between the first intersection point and the rotational axis being equal to a distance in between the second intersection point and the rotational axis (shown most clearly in fig 3; the engagement features are symmetrical around the central rotational axis); and  the plurality of engagement features being six engagement features (since the claim uses the open ended term “comprising” and there are twelve engagement features shown, this limitation is satisfied; Further, Knudsen explicitly describes using only a hexagonal configuration; col 2, lines 61-69).
Regarding claim 30, Knudsen discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (13); a plurality of engagement features; the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base of the torque-tool body (shown in fig 1); a cross section for each of the plurality of engagement features comprising a first gripping edge (16), a first slanted section (18), a hollow section (17), a second gripping edge (16) and a second slanted section (19), the first slanted section being terminally connected to the hollow section, the second slanted section being terminally connected to the hollow section, the first slanted section and the second slanted section being oppositely positioned of each other about the hollow section (see annotated figure 3 below), the first slanted section and the second slanted section being used to be not parallel with a lateral surface of a fastener (fig 3; see edge of fastener 22 angled with respect to slanted sections 18 and 19; see arguments below for further discussion); an extension line of the first slanted section and an extension line of the second slanted section intersecting each other at a point outside the hollow section (while fig 3 shows intersection with hollow section, col 5, lines 28-37 recites that the outside angle may be as low as 140 degrees, which would result in an intersection outside the hollow section. Note also that as claimed, the intersection at gripping edge 16 also occurs outside the hollow section) the first slanted section of an arbitrary engagement feature among the plurality of engagement features and the second slanted section of an adjacent engagement feature among the plurality of engagement features  being angularly offset from and intersecting each other to create the first gripping edge (see adjacent edges 18 and 19 intersecting at angle to form gripping edge 16); the second slanted section of the arbitrary engagement feature among the plurality of engagement features and the first slanted section of another adjacent engagement feature among the plurality of engagement features being angularly offset from and intersecting each other to create the second gripping edge (this angled intersection forms all of the gripping edges 16); the first slanted section of the arbitrary engagement feature among the plurality of engagement features and the second slanted section of the adjacent engagement feature among the plurality of engagement features being used to be orientated offset from the lateral surface of the fastener such that the first gripping edge is used to engage with and cut into the lateral surface of the fastener (see gripping edge 16 engaging fastener 22); and the second slanted section of the arbitrary engagement feature among the plurality of engagement features and the first slanted section of the another adjacent engagement feature among the plurality of engagement features being used to be orientated offset from the lateral surface of the fastener such that the second gripping edge is configured to engage with and cut into the lateral surface of the fastener (any of the slanted sections can be arranged offset to the fastener surface to allow engagement; see fig 2 which shows the fastener can be placed in alternate hollow sections allowing different slanted sections to be offset).
Regarding claims 31 and 32, Knudsen further discloses the torque-tool body being outwardly extended from a cross section of the plurality of engagement features (fig 2; body extends radially outwards from the internal engagement features); and the tool comprising an attachment body (11); an engagement bore (12); the attachment body being centrally positioned around and along the rotational axis (fig 1); the attachment body being adjacently connected to the base of the torque-tool body, opposite of the plurality of engagement features; and the engagement bore traversing through the attachment body along the rotational axis (shown in fig 1).
Regarding claims 35-37, Knudsen further discloses a length of the first slanted section and a length of the second slanted section each being less than an arc length of the hollow section, and a sum of the length of the first slanted section and the length of the second slanted section being less than the arc length of the hollow section (shown in fig 3); the first slanted section being terminally connected to the hollow section at a first intersection point (intersection between 18 and 17), the second slanted section being terminally connected to the hollow section at a second intersection point (intersection between 19 and 17), a distance in between the first intersection point and the rotational axis being equal to a distance in between the second intersection point and the rotational axis (shown most clearly in fig 3; the engagement features are symmetrical around the central rotational axis); and  the plurality of engagement features being six engagement features (since the claim uses the open ended term “comprising” and there are twelve engagement features shown, this limitation is satisfied; Further, Knudsen explicitly describes using only a hexagonal configuration; col 2, lines 61-69).

    PNG
    media_image1.png
    451
    585
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen as applied to claims 1 and 30 above, and further in view of Shoup (US 6092279, previously cited).
Regarding claims 6 and 7, Knudsen teaches all the elements of claim 1 as described above. Knudsen does not teach a threaded opening or release bolt. Shoup teaches a fastener extractor and dislodging tool including a threaded opening (14a) and a release bolt (16), the threaded opening traversing through a base of a torque tool body (elements 12 and 14); and the release bolt being threadedly engaged with the threaded opening (fig 3) opposite a plurality of engagement features (30, 32); the release bolt comprises a base section (26b), a threaded shaft section (16a), and a driver section (16b); the base section and the driver section being oppositely positioned of each other about the threaded shaft section (fig 3), the base section being concentrically connected to the threaded shaft section (fig 3) and the driver section being concentrically connected to the threaded shaft section (fig 3); the threaded shaft section being engaged with the threaded opening (fig 3), the base section being positioned adjacent to the plurality of engagement features (fig 4), and the driver section being positioned offset of the torque-tool body (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a threaded opening in the base of the tool of Knudsen adjacent to the plurality of engagement features (necessary so as not to interfere with engagement bore 14) and a release bolt threadedly engaged with the threaded opening opposite the plurality of engagement features in order to allow the extractor to force the workpiece engaged with the engagement features to dislodge through the mechanical advantage provided by the threads as taught by Shoup (paragraph starting col 4, line 39).
Regarding claims 33 and 34, Knudsen teaches all the elements of claim 1 as described above. Knudsen does not teach a threaded opening or release bolt. Shoup teaches a fastener extractor and dislodging tool including a threaded opening (14a) and a release bolt (16), the threaded opening traversing through a base of a torque tool body (elements 12 and 14); and the release bolt being threadedly engaged with the threaded opening (fig 3) opposite a plurality of engagement features (30, 32); the release bolt comprises a base section (26b), a threaded shaft section (16a), and a driver section (16b), the base section and the driver section being oppositely positioned of each other about the threaded shaft section (fig 3), the base section being concentrically connected to the threaded shaft section (fig 3) and the driver section being concentrically connected to the threaded shaft section (fig 3); the threaded shaft section being engaged with the threaded opening (fig 3), the base section being positioned adjacent to the plurality of engagement features (fig 4), and the driver section being positioned offset of the torque-tool body (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a threaded opening in the base of the tool of Knudsen adjacent to the plurality of engagement features (necessary so as not to interfere with engagement bore 14) and a release bolt threadedly engaged with the threaded opening opposite the plurality of engagement features in order to allow the extractor to force the workpiece engaged with the engagement features to dislodge through the mechanical advantage provided by the threads as taught by Shoup (paragraph starting col 4, line 39).
Response to Arguments
Applicant's arguments filed 23 Aug 2021 have been fully considered but they are not persuasive. Applicant argues that Knudsen does not teach an extension line of the first slanted section and an extension line of the second slanted section intersecting each other at a point outside the hollow section. Examiner respectfully disagrees. While figure 3 of Knudsen teaches an intersection point of these extension lines intersecting the hollow section 17 (at point 20 in fig 3) due to the 144 degree outside angle, Knudsen also discloses the outside angle may be lower than 144 and as low as 140 degrees (col 5, lines 28-45), which would result in an intersection outside the hollow section 17, as claimed (see annotated figure above). Furthermore, even at the shown 144 degree angle, there is another intersection at gripping edge 16 which satisfies this claim limitation, as the edge 16 where extension lines of first and slanted sections 18 and 19 would intersect is outside the hollow section 17. This claim limitation also raises issues under 112b, which are detailed in the rejection above. 
Applicant further argues other limitations regarding the orientation of the fastener relative to the claimed extractor. However, the claimed product is not limited by how it is used. Therefore claim limitations regarding an orientation of the fastener workpiece do little to limit the structure of the claimed extractor. Further, as shown in figure 3 of Knudsen, a hexagonal fastener can be oriented such that any of the first slanted sections or second slanted sections are not parallel or offset with a surface of the fastener as claimed (see for example the slanted sections labeled in annotated figure 3 above). Applicant argues that Knudsen teaches away from engaging the fastener with the gripping corners to bite into the fastener. However, contrary to applicant’s arguments, the gripping edge 16 is shown directly engaging the lateral surface of the fastener. Note that there is no limit on the type of fastener used and thus any arbitrary fastener may be used to engage the claimed extractor.
Applicant further argues that the sum of the length of the first slanted section and second slanted section is larger than or the same as an arc length of the curved section (argument appears to apply only for dependent claims 25 and 35). This is not true. Annotated figure 3 shows a line corresponding to a length of a single slanted section compared to the length of half the hollow section. As the length of the slanted section is less than the length of half the hollow section, it easily follows that the sum of the length of both the first and second slanted section is less than an arc length of the entire hollow section. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar fastener extractors are cited, including those with similar engagement features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723